Citation Nr: 0519209	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-21 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for disability involving perforation of 
diverticulum with peritonitis resulting in colostomy due to 
VA medical treatment received in 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from January 1962 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision issued in September 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

In January 2005, the veteran withdrew his request for a 
Central Office (CO) Board hearing.  38 C.F.R. § 20.704 
(2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  In light of the VCAA, VA revised the provisions of 38 
C.F.R. §§ 3.102 and 3.159.  38 C.F.R. §§ 3.102, 3.159 (2004); 
see 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  These amendments 
were effective November 9, 2000.  The VCAA provides a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts and what is needed to 
substantiate a claim.

In October 2004, prior to certifying the appeal to the Board, 
the RO received additional private treatment records for the 
veteran but failed to issue a supplemental statement of the 
case.  Thus, this case must be remanded for initial 
consideration of this evidence by the RO.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

On September 13, 2000, a colonoscopy was performed on the 
veteran at the Birmingham VA Medical Center (VAMC).  The 
colonoscopy revealed 3 flat sessile polyps in the transverse 
colon between 40 and 50 centimeters, ranging in size from 6 
millimeters to 1 centimeter, which were removed with hot 
biopsy.  Later the same month, the veteran's medications were 
adjusted by VA due to gastrointestinal bleeding.  In November 
2000, the veteran was admitted for flu-like symptoms to a 
private hospital, where he complained of not having a bowel 
movement and abdominal pain with distention.  A computed 
tomography (CT) scan of the abdomen was suspicious for 
perforation.  A laparotomy was done and a perforated 
diverticulum with peritonitis was found, resulting in a 
colostomy being inserted.  The veteran contends that, if the 
diverticulitis had been properly diagnosed by VA in September 
2000, then he would have had the option of conservative 
treatment instead of the necessity for a colostomy.  The 
veteran also asserts that there was no medication adjustment 
performed before performing the procedure and that good 
medical practice would have required cessation of Plavix, an 
anticoagulant, which was not done.

Under the provisions of 38 U.S.C.A. § 1151, the law provides 
that the VA must pay compensation to a claimant in the same 
manner as if such disability, aggravation or death were 
service-connected under the following circumstances: if the 
veteran suffers from additional disease or injury, or an 
aggravation of an existing disease or injury, caused as a 
result of VA training, hospitalization, medical or surgical 
treatment, or examination; or caused in the pursuit of 
certain vocational rehabilitation.  The qualifying disability 
must not be the result of the veteran's willful misconduct.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.800 
(2004).  Competent medical evidence is required to support 
claims involving a medical diagnosis.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  During the pendency of 
this appeal, the regulations were amended to extend benefits 
under 38 U.S.C. § 1151 based on participation in compensated 
work therapy (CWT) program and are not relevant to this case.  
69 Fed. Reg. 46,426 (Aug. 3, 2004).

For claims filed on or after October 1, 1997, as in this 
case, a claimant is required to show fault or negligence in 
medical treatment.  Specifically, the claimant must show 
additional disability or death which was caused by VA 
hospital care, medical or surgical treatment or examination; 
and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the claimant must show 
that he/she suffers from additional disability or death which 
was caused by VA hospital care, medical or surgical treatment 
or examination; and that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.  See 
38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 2002); 63 Fed. 
Reg. 31,263 (1998); VAOPGCPREC 40-97; Pub. L. No. 104-204, § 
422(b)(1), (c), 110 Stat. 2926-27 (1996).

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.358(b).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(1), (2).  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  38 C.F.R. § 
3.358(c)(3).

Under VA's duty to assist, if the medical evidence of record 
is insufficient, the Board is always free to supplement the 
record by seeking additional medical records or an advisory 
opinion or ordering a medical examination to support its 
ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991); see also Duenas v. Principi, 18 Vet. App. 512 
(2004).  In a June 2005 informal hearing presentation, the 
veteran's representative asked that, if any quality assurance 
records relevant to the veteran's claim exist, that they be 
obtained and considered.  However, disclosure of such records 
are protected from disclosure by 38 U.S.C.A. § 5705(a) and 
will not be sought on remand.  Even though the claims file 
contains the September 2000 VA colonoscopy report from the 
Birmingham VA Medical Center, it does not include copies of 
the Standard Form 22, documenting informed consent for the 
procedures performed in September 2000 nor are there any VA 
treatment records between April 25, 2000 and September 2000.  
On remand, the RO should attempt to obtain copies of any 
missing records.  

No examination has been performed with respect to the 
veteran's 38 U.S.C. § 1151 compensation claim.  As a result, 
no examiner has described the veteran's physical condition 
immediately prior to the September 13, 2000 colonoscopy upon 
which the claim for compensation is based nor compare it with 
the subsequent physical condition resulting from the claimed 
VA treatment, to include claimed perforation of the colon 
causing infection of diverticulum and peritonitis, and the 
results of the veteran undergoing a colostomy.  No examiner 
has specifically discussed whether the claimed residuals were 
the necessary consequences of medical treatment properly 
administered with the express or implied consent of the 
veteran or were due to an event that was not reasonably 
foreseeable.  No examiner has opined whether any additional 
disability was caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the hospital care, medical or 
surgical treatment, or examination, to include whether good 
medical practice would have required cessation of Plavix 
prior to the procedure.  Consequently, the Board feels that 
the veteran should be afforded an examination by a physician 
who has not participated in his treatment to obtain the 
opinions needed to make an informed decision.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The RO should attempt to obtain any 
missing VA hospital and outpatient 
records from the Birmingham and Shoals VA 
Medical Centers, not already associated 
with the claims file, from April 25, 2000 
to November 4, 2000, in particular any 
consent forms relating to, or signed by 
the veteran in conjunction with, his 
September 13, 2000 colonoscopy and 
subsequent follow-up treatment.  Quality 
assurance records should not be obtained.  
If such records are unavailable, the 
provider should so state.

2.  After completion of 1 above, the RO 
should schedule the veteran for an 
examination by an appropriate physician, 
who has not previously been involved in 
the veteran's care.  The claims file with 
associated treatment records and this 
remand must be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and he/she should 
so indicate in the report.  All necessary 
studies and/or tests for an accurate 
assessment should be conducted.  The 
examination report should include a 
detailed account of all manifestations of 
relevant pathology found.  After a 
thorough review of the claims file, the 
examiner should: (1) describe the 
veteran's physical condition immediately 
prior to the September 13, 2000 
colonoscopy and biopsy upon which the 
claim for compensation is based and 
compare it with the subsequent physical 
condition resulting from the claimed VA 
treatment, to include a perforation of 
the diverticulum with peritonitis, 
resulting in a colostomy being inserted, 
(2) discuss the nature and extent of any 
"additional disability" attributable to 
VA treatment, and (3) opine whether any 
"additional disability" was caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part in 
furnishing the hospital care, medical or 
surgical treatment, or examination, to 
include whether good medical practice 
would have required cessation of Plavix 
prior to the procedure.  The examiner 
must also express an opinion as to (1) 
whether it is as likely as not (50 
percent or more probability) that any 
current gastrointestinal disorder, or 
aggravation of any preexisting disorder, 
is the result of VA medical treatment 
from September 13 through November 3, 
2000 or the failure to properly treat the 
veteran, particularly the colonoscopy and 
biopsy done on September 13, 2000, (2) 
whether any such current disorder was a 
"necessary consequence" of VA medical 
treatment/hospitalization properly 
administered with the express or implied 
consent of the veteran, and (3) whether 
any such current disorder is due to the 
natural progression of a disease or 
injury that occurred prior to or after VA 
treatment from September 13 through 
November 3, 2000.  If the examiner 
determines that VA's actions/inactions 
caused additional disability to the 
veteran, then the examiner should offer 
an opinion on whether the evidence shows 
an event not reasonably foreseeable, 
possibly caused the additional disability 
to the veteran.  Additional disability 
may be viewed as occurring "as a result 
of" the VA action only if a physician 
exercising the degree of skill and care 
ordinarily required of the medical 
profession reasonably should have 
diagnosed the condition and rendered 
treatment, which probably would have 
avoided the resulting disability.  
Compensation is not paid for the 
continuance or natural progress of 
diseases or injuries for which the 
treatment was authorized.  The additional 
disability must actually result from VA 
treatment (or failure to treat), and not 
be merely coincidental therewith.  The 
examiner should clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiner should state the 
reason why. 

3.  After the above has been completed to 
the extent possible, the RO should review 
the record and readjudicate the issue of 
entitlement to compensation under 
38 U.S.C.A. § 1151.  If any determination 
remains unfavorable to the veteran, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




